


110 HR 3617 IH: Las Cienegas Enhancement and Saguaro

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3617
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the exchange of certain Bureau of Land
		  Management land in Pima County, Arizona, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Las Cienegas Enhancement and Saguaro
			 National Park Boundary Adjustment Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Las
			 Cienegas National Conservation Area.
			(2)CountyThe
			 term County means Pima County, Arizona.
			(3)Federal
			 landThe term Federal land means the Sahuarita
			 parcel of land, as generally depicted on the map entitled Las Cienegas
			 Enhancement Act—Federal Land and dated April 17, 2007.
			(4)LandownerThe
			 term landowner means Las Cienegas Conservation, LLC.
			(5)Non-federal
			 landThe term non-Federal land means—
				(A)the
			 Empirita-Simonson parcel of land consisting of approximately 2,392 acres, as
			 generally depicted on the map entitled Las Cienegas Enhancement
			 Act—Non-Federal Land and dated April 17, 2007; and
				(B)the Bloom parcel
			 of land consisting of approximately 160 acres, as generally depicted on the map
			 entitled Saguaro National Park, Bloom Tract and dated April 17,
			 2007.
				(6)ParkThe
			 term Park means Saguaro National Park.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)Well
			 siteThe term well site means a well site that
			 consists of approximately 98 acres of land, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Non-Federal Land and dated
			 April 17, 2007.
			3.Land
			 exchange
			(a)In
			 generalIf the landowner offers to convey to the Secretary title
			 to the non-Federal land that is acceptable to the Secretary, the Secretary
			 shall—
				(1)accept the offer;
			 and
				(2)simultaneously
			 convey to the landowner all right, title, and interest of the United States in
			 and to the Federal land.
				(b)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalAs of the date of enactment of this Act, the value of the
			 Federal land and the non-Federal land—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land shall be
			 appraised by an independent, qualified appraiser that is agreed to by the
			 Secretary and the landowner.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall—
						(i)be
			 conducted in accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(ii)not
			 later than 180 days after the date of enactment of this Act, be submitted to
			 the Secretary and the landowner for approval.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 is not equal, the value may be equalized by—
						(i)the
			 Secretary by making a cash equalization payment to the landowner;
						(ii)the
			 landowner by making a cash equalization payment to the Secretary; or
						(iii)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Amount of
			 paymentNotwithstanding section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash
			 equalization payment under subparagraph (A)(ii) in an amount that exceeds 25
			 percent of the value of the Federal land.
					(C)Cash equalization
			 payments
						(i)DispositionAny
			 cash equalization payments received by the Secretary under subparagraph (A)(ii)
			 shall be deposited in the Federal Land Disposal Account established by section
			 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C.
			 2305(a)).
						(ii)UseAmounts
			 deposited under clause (i) shall be available to the Secretary, without further
			 appropriation and until expended, for the acquisition of land and interests in
			 land in southern Arizona.
						(c)Conditions of
			 conveyance
				(1)In
			 generalAs a condition of the conveyance of the Federal land to
			 the landowner, the landowner shall—
					(A)pay the costs of
			 carrying out the exchange of the Federal land and the non-Federal land under
			 this section, including any direct costs relating to any environmental reviews
			 and any required mitigation of the Federal land;
					(B)enter into an
			 agreement with the County to convey to the County the well site; and
					(C)relinquish to the
			 County any water rights to the well site held by the landowner.
					(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land shall be
			 subject to any easements, rights-of-way, and other valid encumbrances in
			 existence on the date of enactment of this Act.
				(d)Legal
			 descriptionsThe Secretary and the landowner may mutually agree
			 to—
				(1)correct minor
			 errors in the legal descriptions of the Federal land and the non-Federal land;
			 or
				(2)make minor
			 adjustments to the boundaries of the Federal land and the non-Federal
			 land.
				(e)Deadline for
			 completion of exchangeIt is the intent of Congress that the land
			 exchange under this section shall be completed—
				(1)not later than 1
			 year after the date of enactment of this Act; or
				(2)if there is a
			 dispute with respect to the appraisal, not later than 90 days after the date on
			 which the dispute is resolved.
				4.Administration
			(a)Administration
			 of land acquired by the United States
				(1)Empirita-Simonson
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(5)(A) shall—
					(A)become part of the
			 Conservation Area; and
					(B)be administered by
			 the Secretary in accordance with Public Law 106–538 (16 U.S.C.
			 460ooo et seq.).
					(2)Bloom
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in section 2(5)(B) shall—
					(A)become part of the
			 Park; and
					(B)be administered by
			 the Secretary in accordance with the Saguaro National Park Establishment Act of
			 1994 (16 U.S.C. 410zz et seq.).
					(b)National
			 conservation area boundary adjustmentThe boundary of the
			 Conservation Area is modified to exclude the 40-acre tract of Bureau of Land
			 Management that is leased to the town of Elgin, Arizona, for a sanitary
			 landfill.
			(c)Road
			 accessNot later than 18 months after the date on which the
			 non-Federal land is acquired by the Secretary, the Secretary shall, in
			 accordance with section 507 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1767), provide to the Secretary of Agriculture a right-of-way
			 through the non-Federal land for motorized public road access to the boundary
			 of the Coronado National Forest.
			
